

	

		II

		109th CONGRESS

		1st Session

		S. 19

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Conrad (for himself,

			 Mr. Reid, Mr.

			 Feingold, Ms. Mikulski,

			 Ms. Stabenow, Mr. Inouye, Mr.

			 Leahy, Mr. Salazar,

			 Mr. Rockefeller,

			 Mr. Schumer, Mrs. Feinstein, Mr.

			 Dayton, Mr. Dodd, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Budget

		

		A BILL

		To reduce budget deficits by restoring budget enforcement

		  and strengthening fiscal responsibility.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Fiscal Responsibility for a Sound

			 Future Act.

		2.Extension of the

			 discretionary spending caps

			(a)In

			 generalSection 251(c) of the Balanced Budget and Emergency

			 Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended to read as

			 follows:

				

					(c)Discretionary

				Spending LimitAs used in this part, the term

				discretionary spending limit means, with respect to fiscal year

				2005—

						(1)for the

				discretionary category: $836,268,000,000 in new budget authority and

				$895,966,000,000 in outlays;

						(2)for the highway

				category: $31,761,000,000 in outlays; and

						(3)for the mass

				transit category: $956,000,000 in new budget authority and $6,748,000,000 in

				outlays;

						as

				adjusted in strict conformance with subsection

				(b)..

			(b) Commitment of

			 the senateCongress should enact a limit on total discretionary

			 spending for fiscal year 2006.

			3.Extension of

			 Pay-as-You-Go requirementSection 252 of the Balanced Budget and

			 Emergency Deficit Control Act of 1985 is amended—

			(1)in subsection (a), by striking

			 enacted before October 1, 2002; and

			(2)in subsection

			 (b), by striking enacted before October 1, 2002,.

			4.Extension of budget

			 enforcement through 2015Section 275 of the Balanced Budget and

			 Emergency Deficit Control Act of 1985 (2 U.S.C. 900 note) is amended by

			 adding at the end the following:

			

				(d)ReenactmentPart

				C of this title is reenacted into law effective for fiscal year 2005. Part C

				shall expire at the end of fiscal year 2015.

				.

		5.Reconciliation for

			 deficit reduction in the Senate

			(a)In

			 generalIt shall not be in order in the Senate to consider under

			 the expedited procedures applicable to reconciliation in sections 305 and 310

			 of the Congressional Budget Act of 1974 any bill, resolution, amendment,

			 amendment between Houses, motion, or conference report that increases the

			 deficit in the first fiscal year covered by the most recently adopted

			 concurrent resolution on the budget, the period of the first 5 fiscal years

			 covered by the most recently adopted concurrent resolution on the budget, or

			 the period of the 5 fiscal years following the first 5 fiscal years covered by

			 the most recently adopted concurrent resolution on the budget.

			(b)Budget

			 resolutionIt shall not be in order in the Senate to consider

			 pursuant to sections 301, 305, or 310 of the Congressional Budget Act of 1974

			 pertaining to concurrent resolutions on the budget any resolution, concurrent

			 resolution, amendment, amendment between the Houses, motion, or conference

			 report that contains any reconciliation directive that would increase the

			 deficit in the first fiscal year covered by the most recently adopted

			 concurrent resolution on the budget, the period of the first 5 fiscal years

			 covered by the most recently adopted concurrent resolution on the budget, or

			 the period of the 5 fiscal years following the first 5 fiscal years covered by

			 the most recently adopted concurrent resolution on the budget.

			(c)Supermajority

			 waiver and appealThis

			 section may be waived or suspended in the Senate only by an affirmative vote of

			  3/5 of the Members, duly chosen and sworn. An affirmative

			 vote of 3/5 of the Members of the Senate, duly chosen and

			 sworn, shall be required in the Senate to sustain an appeal of the ruling of

			 the Chair on a point of order raised under this section.

			6.Senate paygo

			 rule

			(a)In

			 generalSection 505(a)(5)(A) of H. Con. Res. 95 (108th Congress)

			 is amended by striking as adjusted for any changes in revenues or direct

			 spending assumed by such resolution.

			(b)Expiration

			 dateSection 505(e) of H. Con. Res. 95 (108th Congress) is

			 amended by striking 2008 and inserting

			 2015.

			

